            Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 1 of 11 PageID #: 350
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   United States District Court for the District of Delaware
DOCKET NO.                          DATE FILED                            844 North King Street
                                               5/6/2020                   Wilmington, DE 19801
PLAINTIFF                                                                             DEFENDANT
THOMSON REUTERS ENTERPRISE CENTRE GMBH                                                ROSS INTELLIGENCE INC.
and WEST PUBLISHING CORPORATION



       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 2 of 11 PageID #: 351



 AO 121 - REPORT ON THE FILING OF AN ACTION REGARDING A COPYRIGHT

Copyright Reg.                   Title of Work             Author of Work
     No.
TXu 65-600       Westlaw (Basic Data Base File)        West Publishing Co.
TXu 67-629       Westlaw                               West Publishing Co.
TXu 67-630       Westlaw                               West Publishing Co.
TXu 80-245       Westlaw (Basic Data Base File)        West Publishing Company
TXu 80-374       Westlaw                               West Publishing Co.
TXu 80-377       Westlaw                               West Publishing Co.
TXu 80-378       Westlaw                               West Publishing Co.
TXu 90-411       Westlaw                               West Publishing Co.
TXu 90-412       Westlaw                               West Publishing Co.
TXu 90-413       Westlaw                               West Publishing Co.
TXu 90-414       Westlaw                               West Publishing Co.
TXu 90-415       Westlaw                               West Publishing Company
TXu 90-416       Westlaw                               West Publishing Co.
TXu 90-417       Westlaw                               West Publishing Co.
TXu 90-418       Westlaw                               West Publishing Co.
TXu 90-419       Westlaw                               West Publishing Co.
TXu 90-420       Westlaw                               West Publishing Co.
TXu 90-421       Westlaw                               West Publishing Co.
TXu 90-422       Westlaw                               West Publishing Co.
TXu 90-423       Westlaw                               West Publishing Co.
TXu 90-424       Westlaw                               West Publishing Co.
TXu 90-425       Westlaw                               West Publishing Co.
TXu 90-426       Westlaw                               West Publishing Co.
TXu 90-427       Westlaw                               West Publishing Co.
TXu 90-428       Westlaw                               West Publishing Co.
TXu 90-429       Westlaw                               West Publishing Co.
TXu 90-430       Westlaw                               West Publishing Co.
TXu 90-431       Westlaw                               West Publishing Co.
TXu 90-432       Westlaw                               West Publishing Co.
TXu 90-433       Westlaw                               West Publishing Co.
TXu 90-434       Westlaw                               West Publishing Co.
TXu 90-435       Westlaw                               West Publishing Co.
TXu 90-436       Westlaw                               West Publishing Co.
TXu 90-437       Westlaw                               West Publishing Co.
TXu 90-438       Westlaw                               West Publishing Co.
TXu 90-439       Westlaw                               West Publishing Co.
TXu 90-440       Westlaw                               West Publishing Co.
TXu 90-441       Westlaw                               West Publishing Co.
TXu 90-442       Westlaw                               West Publishing Co.
TXu 90-443       Westlaw                               West Publishing Co.
TXu 90-444       Westlaw                               West Publishing Co.
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 3 of 11 PageID #: 352



Copyright Reg.                  Title of Work                         Author of Work
     No.
TXu 90-673     Westlaw                                            West Publishing Co.
TXu 391-001    Westlaw                                            West Publishing Co.
TXu 410-151    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               October 1, 1989 to December 31, 1989
TXu 411-441    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               January 1, 1990 to March 31, 1990
TXu 439-122    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from July 1,
               1990 to September 30, 1990
TXu 439-243    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from July 1,
               1990 to September 30, 1990
TXu 454-308    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               October 1, 1990 to December 31, 1990
TXu 469-557    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               January 1, 1991 to March 31, 1991
TXu 484-744    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from April
               1, 1991 to June 30, 1991
TXu 492-289    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from July 1,
               1991 to September 30, 1991
TXu 502-897    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               October 1, 1991 to December 31, 1991
TXu 514-737    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from
               January 1, 1992 to March 31, 1992
TXu 531-179    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from April
               1, 1992 to June 30, 1992
TXu 548-360    Group registration for automated database titled   West Publishing Company
               "WESTLAW"; unpublished updates from July 1,
               1992 to September 30, 1992
TXu 554-394    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               October 1, 1992 to December 31, 1992
TXu 567-379    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               January 1, 1993 to March 31, 1993


                                            2
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 4 of 11 PageID #: 353



Copyright Reg.                  Title of Work                         Author of Work
     No.
TXu 581-411    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from April
               1, 1993 to June 30, 1993
TXu 600-924    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from July 1,
               1993 to September 30, 1993
TXu 614-913    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               October 1, 1993 to December 31, 1993
TXu 635-973    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               January 1, 1994 to March 31, 1994
TXu 652-131    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from April
               1 1994 to June 30, 1994
TXu 659-350    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from July 1,
               1994 to September 30, 1994
TXu 664-886    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               October 1, 1994 to December 31, 1994
TXu 644-839    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               January 1, 1995 to March 31, 1995
TXu 670-956    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from April
               1, 1995 to June 30, 1995
TXu 713-197    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from July 1,
               1995 to September 30, 1995
TXu 732-093    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               October 1, 1995 to December 31, 1995
TXu 738-854    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from
               January 1, 1996 to March 31, 1996
TXu 753-832    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from April
               1, 1996 to June 30, 1996
TXu 771-547    Group registration for automated database titled   West Publishing Co.
               "WESTLAW"; unpublished updates from July 1,
               1996 to September 30, 1996




                                            3
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 5 of 11 PageID #: 354



Copyright Reg.                  Title of Work                         Author of Work
     No.
TXu 782-469    Group registration for automated database titled   West Publishing
               "WESTLAW"; unpublished updates from                Corporation
               October 1, 1996 to December 31, 1996
TXu 801-038    Group registration for automated database titled   West Publishing
               "WESTLAW"; unpublished updates from                Corporation
               January 1, 1997 to March 31, 1997
TXu 797-478    Group registration for automated database titled   West Publishing
               "WESTLAW"; unpublished updates from April          Corporation /dba West
               1, 1997 to June 30, 1997                           Group
TXu 828-887    Group registration for automated database titled   West's Publishing
               "WESTLAW"; unpublished updates from July 1,        Corporation /dba West
               1997 to September 30, 1997                         Group
TXu 835-887    Group registration for automated database titled   West Publishing
               "WESTLAW"; unpublished updates from                Corporation /dba West
               October 1, 1997 to December 31, 1997               Group
TXu 873-327    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from April 1,       Corporation /dba West
               1998 to June 30, 1998                              Group
TXu 884-313    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from July 1,        Corporation /dba West
               1998 to September 30, 1998                         Group
TXu 884-312    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from October 1,     Corporation /dba West
               1998 to December 31, 1998                          Group
TXu 912-588    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from January 1,     Corporation /dba West
               1999 to March 31, 1999                             Group
TXu 912-587    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from April 1,       Corporation /dba West
               1999 to June 30, 1999                              Group
TXu 924-205    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from July 1         Corporation /dba West
               1999 to September 30, 1999                         Group
TXu 998-476    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from October 1,     Corporation /dba West
               1999 to December 31, 1999                          Group
TXu 954-565    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates from January 1,     Corporation /dba West
               2000 to March 31, 2000                             Group
TXu 963-262    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates April 1, 2000 -     Corporation /dba West
               June 30, 2000                                      Group




                                            4
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 6 of 11 PageID #: 355



Copyright Reg.                  Title of Work                         Author of Work
     No.
TXu 991-424    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates July 1, 2000 -      Corporation /dba West
               September 30, 2000                                 Group
TXu 993-709    Group registration for automated database titled   West Publishing
               "Westlaw"; unpublished updates October 1,          Corporation /dba West
               2000 - December 31, 2000                           Group
TXu 1-055-865 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates January 1, 2001     Corporation /dba West
               - March 31, 2001                                   Group
TXu 1-055-864 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates April 1, 2001 -     Corporation /dba West
               June 30, 2001                                      Group
TXu 1-055-866 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates July 1, 2001 -      Corporation /dba West
               September 30, 2001                                 Group
TXu 1-060-193 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates October 1,          Corporation /dba West
               2001 - December 31, 2001                           Group
TXu 1-073-495 Westlaw: daily updates from January 1, 2002 to      West Publishing
               March 31, 2002                                     Corporation d.b.a. West
                                                                  Group
TXu 1-073-494    Westlaw: daily updates from April 1, 2002 to     West Publishing
                 June 30, 2002                                    Corporation d.b.a. West
                                                                  Group
TXu 1-077-181    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates July 1, 2002 -    Corporation /dba West
                 September 30, 2002                               Group
TXu 1-109-194    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates October 1,        Corporation /dba West
                 2002 - December 31, 2002                         Group
TXu 1-112-431    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates January 1, 2003 Corporation /dba West
                 to March 31, 2003                                Group
TXu 1-105-240    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates April 1, 2003 to Corporation /dba West
                 June 30, 2003                                    Group
TXu 1-157-555    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates July 1, 2003 to Corporation /dba West
                 September 30, 2003                               Group
TXu 1-172-030    Group registration for automated database titled West Publishing
                 "Westlaw"; unpublished updates October 1,        Corporation /dba West
                 2003 to December 31, 2003                        Group




                                            5
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 7 of 11 PageID #: 356



Copyright Reg.                  Title of Work                         Author of Work
     No.
TXu 1-151-817 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates January 1, 2004     Corporation /dba West
               to March 31, 2004                                  Group
TXu 1-215-013 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates July 1, 2004        Corporation /dba West
               through September 30, 2004                         Group
TXu 1-232-332 Group registration for automated database titled    West Publishing
               "Westlaw"; unpublished updates October 1,          Corporation /dba West
               2004 through December 31, 2004                     Group
TX 6-428-097   Group registration for automated database titled   Thomson Global
               "Westlaw"; unpublished updates January 1, 2005     Resources AG
               through March 31, 2005
TXu 1-320-310 Group registration for automated database titled    Thomson Global
               "Westlaw"; unpublished updates April 1, 2005       Resources
               through June 30, 2005
TXu 1-282-273 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates April 1, 2005       operating as West, A
               through June 30, 2005                              Thomson business
TXu 1-321-715 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates July 1, 2005        operating as West, a
               through September 30, 2005                         Thomson business
TXu 1-338-511 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates October 1,          operating as West, a
               2005 through December 31. 2005                     Thomson business
TXu 1-314-965 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates January 1, 2006     operating as West, a
               through March 31, 2006                             Thomson business
TXu 1-295-591 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates April 1, 2006       operating as West, a
               through June 30, 2006                              Thomson business
TXu 1-328-716 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates July 1, 2006        operating as West, a
               through September 30, 2006                         Thomson business
TXu 1-338-092 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates October 1,          operating as Thomson
               2006 through December 31, 2006                     West
TXu 1-361-927 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates January 1, 2007     operating as Thomson
               through March 31, 2007                             West
TXu 1-372-661 Group registration for automated database titled    West Services Inc.
               "Westlaw"; unpublished updates April 1, 2007       operating as Thomson
               through June 30, 2007                              West




                                            6
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 8 of 11 PageID #: 357



Copyright Reg.                  Title of Work                        Author of Work
     No.
TXu 1-578-792 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2007       operating as Thomson
               through September 30, 2007                        West
TXu 1-756-554 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as Thomson
               2007 through December 31, 2007                    West
TXu 1-685-446 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2008    operating as West, a
               through March 31, 2008                            Thomson Reuters business
TXu 1-603-546 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2008      operating as West, a
               through June 30, 2008                             Thomson Reuters business
TXu 1-702-750 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2008 through December 31, 2008                    Thomson Reuters business
TXu 1-749-453 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2009    operating as West, a
               through March 31, 2009                            Thomson Reuters business
TXu 1-629-435 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2009      operating as West, a
               through June 30, 2009                             Thomson Reuters business
TXu 1-695-762 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2009       operating as West, a
               through September 30, 2009                        Thomson Reuters business
TXu 1-680-768 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2009 through December 31, 2009                    Thomson Reuters business
TXu 1-747-091 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2010    operating as West, a
               through March 31, 2010                            Thomson Reuters business
TXu 1-689-317 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2010      operating as West, a
               through June 30, 2010                             Thomson Reuters business
TXu 1-771-631 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2010       operating as West, a
               through September 30, 2010                        Thomson Reuters business
TXu 1-794-633 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2010 through December 31, 2010                    Thomson Reuters business
TXu 1-770-903 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2011    operating as West, a
               through March 31, 2011                            Thomson Reuters business




                                           7
 Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 9 of 11 PageID #: 358



Copyright Reg.                  Title of Work                        Author of Work
     No.
TXu 1-770-837 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2011      operating as West, a
               through June 30, 2011                             Thomson Reuters business
TXu 2-124-474 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2011       operating as West, a
               through September 30, 2011                        Thomson Reuters business
TXu 1-813-737 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2011 through December 3, 2011                     Thomson Reuters business
TXu 1-817-478 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2012    operating as West, a
               through March 31, 2012                            Thomson Reuters business
TXu 1-837-301 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2012      operating as West, a
               through June 30, 2012                             Thomson Reuters business
TXu 1-844-770 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2012       operating as West, a
               through September 30, 2012                        Thomson Reuters business
TXu 1-859-588 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2012 through December 31, 2012                    Thomson Reuters business
TXu 1-859-461 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2013    operating as West, a
               through March 31, 2013                            Thomson Reuters business
TXu 1-869-664 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2013      operating as West, a
               through June 30, 2013                             Thomson Reuters business
TXu 1-885-840 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates July 1, 2013       operating as West, a
               through September 30, 2013                        Thomson Reuters business
TXu 1-897-778 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates October 1,         operating as West, a
               2013 through December 31, 2013                    Thomson Reuters business
TXu 1-907-617 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates January 1, 2014    operating as West, a
               through March 31, 2014                            Thomson Reuters business
TXu 2-127-122 Group registration for automated database titled   West Services Inc.
               "Westlaw"; unpublished updates April 1, 2014      operating as West, a
               through June 30, 2014                             Thomson Reuters business
TXu 2-127-181 Group registration for automated database titled   West Services Inc.
               "WestlawNext"; unpublished updates July 1,        operating as West, a
               2014 through September 30, 2014                   Thomson Reuters business




                                           8
Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 10 of 11 PageID #: 359



Copyright Reg.                  Title of Work                        Author of Work
     No.
TXu 2-127-225 Group registration for automated database titled   West Services Inc.
               "WestlawNext"; unpublished updates October 1,     operating as West, a
               2014 through December 31, 2014                    Thomson Reuters business
TXu 2-127-250 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates January 1,     Corporation
               2015 through March 31, 2015
TXu 2-127-634 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates April 1,       Corporation
               2015 through June 30, 2015
TXu 2-128-241 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates July 1,        Corporation
               2015 through September 30, 2015
TXu 2-128-330 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates October 1,     Corporation
               2015 through December 31, 2015
TXu 2-128-765 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates January 1,     Corporation
               2016 through March 31, 2016
TXu 2-128-822 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates April 1,       Corporation
               2016 through June 30, 2016
TXu 2-128-854 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates July 1,        Corporation
               2016 through September 30, 2016
TXu 2-129-829 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates October 1,     Corporation
               2016 through December 31, 2016
TXu 2-132-581 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates January 1,     Corporation
               2017 through March 31, 2017
TXu 2-135-190 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from April     Corporation
               1, 2017 through June 30, 2017
TXu 2-135-192 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates July 1,        Corporation
               2017 through September 30, 2017
TXu 2-135-404 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from           Corporation
               October 1, 2017 through December 31, 2017
TXu 2-135-399 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from           Corporation
               January 1, 2018 through March 31, 2018




                                            9
Case 1:20-cv-00613-UNA Document 3 Filed 05/06/20 Page 11 of 11 PageID #: 360



Copyright Reg.                  Title of Work                        Author of Work
     No.
TXu 2-135-181 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates April 1,       Corporation
               2018 through June 30, 2018
TXu 2-176-696 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from July      Corporation
               1, 2018 through September 30, 2018
TXu 2-178-575 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from           Corporation
               October 1, 2018 through December 31, 2018
TXu 2-179-671 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from           Corporation
               January 1, 2019 through March 31, 2019
TXu 2-178-620 Group registration for automated database titled   West Publishing
               "WestlawNext"; unpublished updates from April     Corporation
               1, 2019 through June 30, 2019




                                           10
